                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

EDWARD KRAMER,                  :
                                :
     Plaintiff,                 :
                                :
v.                              :   Case No. 3:15-cv-00251 (RNC)
                                :
STATE OF CONNECTICUT,           :
DEPARTMENT OF CORRECTION,       :
LEO ARNONE,                     :
PETER MURPHY, and               :
JUSTIN CAPUTO,                  :
                                :
     Defendants.                :

                         RULING AND ORDER

     Plaintiff Edward Kramer brings this action against the

State of Connecticut, the Department of Correction (“DOC”),

former DOC Commissioner Leo Arnone, former Warden Peter Murphy

and Correction Officer Justin Caputo.   The action arises from

plaintiff’s incarceration as a pretrial detainee at MacDougall-

Walker Correctional Institution (“MWCI”) from 2011 to 2013.     The

third amended complaint (“the complaint”) does not specify the

nature of the claims against the State and DOC but is properly

construed as asserting a claim against the State under the

Americans With Disabilities Act and the Rehabilitation Act. 1    The


1  States and state agencies cannot be held liable under 42
U.S.C. § 1983, so the ADA and Rehabilitation Act claim must be
the one plaintiff is asserting against these defendants. See
Caroselli v. Curci, 371 F. App’x 199, 202 (2d Cir. 2010) (“[A]
state is not a ‘person’ amenable to suit under § 1983.”); Bhatia
v. Conn. Dep’t of Children & Families (DCF), 317 F. App’x 51, 52
(2d Cir. 2009) (same for state agencies). Moreover, “actions
                                1
claims against Arnone and Murphy are brought under 42 U.S.C. §

1983 and allege deliberate indifference to his serious medical

needs and interference with his free exercise of religion. 2   The

claim against Caputo, also brought under § 1983, alleges

deliberate indifference to plaintiff’s safety.    Defendants have

moved for summary judgment on all the claims.    For reasons

discussed below, the motion is granted in full.

 I. Legal Standard

     Summary judgment may be granted when there is no genuine

issue of material fact and the moving party is entitled to

judgment as a matter of law.   Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).   “In moving for summary judgment against a

party who will bear the ultimate burden of proof at trial, the

movant’s burden will be satisfied if he can point to an absence

of evidence to support an essential element of the nonmoving



brought against a state agency are actions against the state
itself.” Smith v. Schwartz, No. CV 98-2838 (RJD), 1999 WL
294733, at *1 (E.D.N.Y. Mar. 22, 1999) (citing Pennhurst State
Sch. & Hosp. v. Halderman, 465 U.S. 89, 99–100 (1984)).
Accordingly, I interpret the ADA and Rehabilitation Act claim to
be against the State alone. There being no claim against the
DOC, it is dismissed as a defendant.
2 The complaint attempts to bring the ADA and Rehabilitation Act

claim against Murphy and Arnone in their individual capacities,
but they are not subject to suit under the ADA or Rehabilitation
Act. See Darcy v. Lippman, 356 F. App’x 434, 437 (2d Cir. 2009)
(citing Garcia v. SUNY Health Scis. Ctr. of Brooklyn, 280 F.3d
98, 107 (2d Cir. 2001)) (Rehabilitation Act); Corr v. MTA Long
Island Bus, 199 F.3d 1321 (2d Cir. 1999) (ADA); see also Dean v.
Univ. at Buffalo Sch. of Med. & Biomedical Scis., 804 F.3d 178,
185 n.2 (2d Cir. 2015) (both).
                                 2
party’s claim.”    Goenaga v. March of Dimes Birth Defects Found.,

51 F.3d 14, 18 (2d Cir. 1995) (citing Celotex, 477 U.S. at 322-

23).    To avoid summary judgment, the plaintiff must point to

evidence that would permit a jury to return a verdict in his

favor.    Id.; see also Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 252 (1986).    If the evidence in the record is legally

insufficient to support a verdict in favor of the plaintiff,

there is no need for a trial because even if the jury were to

return a verdict in his favor, the verdict would have to be

overturned due to the lack of sufficient evidentiary support.

In deciding whether the evidence is legally sufficient to

support the plaintiff’s claim, the evidence must be viewed in

the light most favorable to him.       Anderson, 477 U.S. at 255.

But the Court is “not required to scour the record on its own in

a search for evidence when the plaintiff[] fail[s] to present

it.”    CILP Assocs., L.P. v. PriceWaterhouse Coopers LLP, 735

F.3d 114, 125 (2d Cir. 2013) (internal quotation marks omitted).

       Under the Local Rules, parties briefing motions for summary

judgment must attach statements of undisputed material facts. 3

See D. Conn. L. Civ. R. 56(a).    Each material fact must be




3 Plaintiff faults defendants for not complying with the
formatting requirements of Local Rule 56(a). In fact, neither
party complied with the formatting requirements. I fault
neither side for formatting errors but take account of
substantive problems with the Local Rule 56(a) statements.
                                   3
supported “by a specific citation to (1) the affidavit of a

witness competent to testify as to the facts at trial, or (2)

other evidence that would be admissible at trial.”    Id. R.

56(a)(3).   “Each material fact set forth in the [movant’s]

Statement and supported by the evidence will be deemed admitted

(solely for purposes of the motion) unless such fact is

controverted by the [non-movant’s] Statement . . . or the Court

sustains an objection to the fact.”   Id. R. 56(a)(1).

     Plaintiff’s Local Rule 56(a) statement cites heavily to

hearsay sources such as his grievance forms.   The exhibits

include deposition testimony from plaintiff, but no affidavit

from him.   Attempting to remedy this problem, plaintiff argues

that hearsay evidence is sufficient to defeat summary judgment

if there is reason to believe that the evidence can be offered

in admissible form at trial.   But Local Rule 56(a)(3) is clear:

“each denial” in plaintiff’s Local Rule 56(a)(2) statement “must

be followed by a specific citation to” either “the affidavit of

a witness competent to testify as to the facts at trial” or

“other evidence that would be admissible at trial.”    In the

absence of an affidavit, any hearsay evidence that would not be

admissible at trial may not be considered at this stage. 4


4 Plaintiff has offered evidence in the form of statements by the
defendants that would be hearsay if introduced by the
defendants, such as their responses to his grievance filings.
To the extent the statements “furnish relevant evidence against”
                                 4
Accordingly, I deem admitted those facts from the defendants’

Local Rule 56(a) statement that are supported by the record and

uncontradicted by admissible evidence.

II. Discussion

     In the fall of 2011, plaintiff was housed at MWCI as a

pretrial detainee in connection with charges then pending in

Georgia.

     From December 2011 until he was returned to Georgia in

January 2013, he was housed in the inpatient medical unit.

     In February 2012, another detainee named Leon Owens was

assigned to the bed next to plaintiff’s in MWCI’s medical unit.

On February 21, a third pretrial detainee, Kevin Maslak, changed

the television channel while Owens was sleeping.    Owens was

awakened as a result of the change of channels.    He approached

Maslak and threatened to kill him.   Any potential assault was

halted by the intervention of staff.

     Plaintiff reported this incident to Caputo, telling him

“that for changing the TV while he was asleep, Mr. Owens



a defendant, they are admissible as statements of a party
opponent. Paul F. Rothstein, Federal Rules of Evidence art.
VIII (3d ed. 2002 & Supp. 2019) (discussing Fed. R. Evid.
801(d)(2)). Because the exhibits were introduced by plaintiff,
however, the Court may also consider aspects of the statements
favorable to defendants’ position. “[Plaintiff] waived any
objections to the admissibility of the [exhibits] by offering
them [himself].” Capobianco v. City of New York, 422 F.3d 47,
55 (2d Cir. 2005); see also Estrada v. Torres, 646 F. Supp. 2d
253, 255 & n.1 (D. Conn. 2009).
                                5
threatened to kill another inmate and I felt the need that that

would be something that I should report to you.”       Pl. Dep., ECF

No. 132-3, at 18.   Caputo brushed it off, saying this type of

thing happens in prison.

     Caputo did not report the incident to his superiors, but

plaintiff reported it to Murphy.       Murphy and the medical staff

-- but not Caputo -– had the power to place inmates into

particular units or wards within the medical unit.

     During the morning of February 23, Owens made anti-Semitic

remarks then viciously attacked plaintiff, who is Jewish.

Plaintiff was in bed at the time making him particularly

vulnerable to the assault.    Owens fractured plaintiff’s nose,

knocked him unconscious, and delivered blows to his chest and

stomach.   Caputo was not present when this attack occurred.

     Plaintiff claims that while he was at MWCI, he was denied

access to appropriate medical care, the library, outdoor

recreation, and proper religious accommodations.

     A.    Deliberate Indifference to Physical Safety

     Plaintiff claims that Caputo was deliberately indifferent

to his physical safety in the two days leading up to the assault

by Owens on February 23. 5   Because plaintiff was a pretrial


5 For the first time in his objection to defendants’ summary
judgment motion, plaintiff appears to allege this claim against
Murphy as well on the basis that he told Murphy about the
February 21 incident, stated he feared for his life, and
                                   6
detainee, this claim falls under the Fourteenth Amendment. 6

Conquistador v. Adamaitis, No. 3:19-CV-430 (KAD), 2019 WL

1573710, at *2 (D. Conn. Apr. 11, 2019); see Darnell, 849 F.3d

at 29.

     To prevail on this claim, plaintiff must satisfy two

prongs.   First, he must show that he was incarcerated under

conditions posing a substantial risk of serious harm.   Farmer v.

Brennan, 511 U.S. 825, 834 (1994).   This prong is satisfied

when, for example, “prison guards simply stand by and permit an

attack on an inmate by another inmate to proceed” or “where

there is prior hostility between inmates, or a prior assault by




requested that Murphy move Owens elsewhere. The claim is
alleged against Caputo alone in plaintiff’s Third Amended
Complaint, his January 11 and 25, 2019 statements of claims, and
counsel’s representations at the December 12, 2018 final
pretrial conference. Plaintiff may not raise new claims in his
responsive briefing. See Greenidge v. Allstate Ins. Co., 446
F.3d 356, 361 (2d Cir. 2006) (upholding the district court’s
decision not to consider an argument raised for the first time
in the party’s opposition to summary judgment because “a
district court does not abuse its discretion when it fails to
grant leave to amend a complaint without being asked to do so”);
Auguste v. Dep’t of Corr., 424 F. Supp. 2d 363, 368 (D. Conn.
2006) (collecting cases); 5 Charles Alan Wright & Arthur R.
Miller, Federal Practice and Procedure § 1183 n.9 (3d ed. 2004)
(“An opposition to a summary judgment motion is not the place
for a plaintiff to raise new claims.”). Accordingly, I analyze
the claim only as to Caputo.
6 For a sentenced inmate, the claim would fall under the Eighth

Amendment. “A detainee’s rights are ‘at least as great as the
Eighth Amendment protections available to a convicted
prisoner.’” Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017)
(quoting City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244
(1983)).
                                 7
one inmate on another, and those inmates are not kept out of

contact from one another.”   George v. Burton, No. 00 CIV. 143

(NRB), 2001 WL 12010, at *3 (S.D.N.Y. Jan. 4, 2001) (collecting

cases).   Second, he must prove that Caputo knew of the need to

protect the plaintiff against an excessive risk to his physical

safety yet failed to act to mitigate the risk.   Darnell, 849

F.3d at 35.   In other words, more than “mere negligence” is

required.   Id. at 36; see also Hodge v. City of New York, No.

19-CV-2474 (CM), 2019 WL 1455170, at *2 (S.D.N.Y. Apr. 1, 2019)

(applying Darnell to a deliberate indifference to physical

safety claim).

     A triable of issue of fact may well arise in a case where a

defendant “had prior knowledge that [another inmate] had made

death threats against the plaintiff which were ignored.”   Ayers

v. Coughlin, 780 F.2d 205, 207 (2d Cir. 1985); see also Morales

v. N.Y. State Dep’t of Corr., 842 F.2d 27, 30 (2d Cir. 1988)

(allowing claim to proceed where plaintiff alleged “that he

complained to [the defendant], only a few hours before the . . .

attack, that [the other inmate] had tried to attack him the

night before and would probably do so again”).   By contrast,

“there can be no liability absent a particularized threat to the

inmate’s safety . . . .”   Shell v. Brun, 585 F. Supp. 2d 465,

470 (W.D.N.Y. 2008).   An exception to this general rule exists

where “the official acted or failed to act despite his knowledge

                                 8
of a substantial risk of serious harm,” for example, where the

plaintiff “presents evidence showing that a substantial risk of

inmate attacks was longstanding, pervasive, well-documented, or

expressly noted by prison officials in the past, and the

circumstances suggest that the defendant-official being sued had

been exposed to information concerning the risk and thus must

have known about it . . . .”   Farmer, 511 U.S. at 842–43

(internal quotation marks omitted).   Yet “[e]ven if, in

hindsight, it might have been wiser to have moved plaintiff to a

different area sooner, that will not give rise to a

constitutional claim.   As stated, mere negligence is not

enough.”   Shell, 585 F. Supp. 2d at 470.

     Because Caputo had no power over housing assignments and

was not present on the day Owens attacked the plaintiff, the

claim against Caputo rests on the fact that plaintiff informed

him about the threats Owens made to Maslak.    Plaintiff did not,

however, tell Caputo that Owens had made threats directed at

him, and there is no evidence of any such threats.    Nor is there

any evidence that Owens had previously attacked others, or that

he had displayed hostility to the plaintiff.   In the absence of

such evidence, plaintiff cannot satisfy either prong of his

claim and Caputo is thus entitled to summary judgment.




                                 9
     B.   Deliberate Indifference to Serious Medical Needs

     Plaintiff claims that Arnone and Murphy were deliberately

indifferent to his serious medical needs in violation of the

Fourteenth Amendment.    He alleges that under their watch he was

at times deprived of a wheelchair; medications for his psoriatic

arthritis, chronic pain, hypertension, and diabetes;

neurological and podiatric care; and repairs to his portable

oxygen concentrator. 7   Arnone and Murphy argue that plaintiff

cannot establish their personal involvement in a constitutional

violation.   I agree.

      “[T]he personal involvement of defendants in alleged

constitutional deprivations is a prerequisite to an award of

damages under § 1983.”    Victory v. Pataki, 814 F.3d 47, 67 (2d

Cir. 2016) (internal quotation marks omitted) (quoting Farrell


7 The original complaint also included reference to deprivation
of a cane. Third Amended Complaint, ECF No. 58 ¶¶ 14-16.
However, that claim has been withdrawn. See Transcript of Jan.
7, 2019 Teleconference, ECF No. 112 at 13; see also id. at 28.
Additionally, in some of the letters and grievances that
plaintiff directed toward Arnone or Murphy during his time at
MWCI, he mentioned other topics, such as a mattress, problems
with cell ventilation, and facial reconstructive surgery after
the assault by Owens. Plaintiff has not moved to amend his
complaint to add these allegations, and I therefore do not
consider them. Similarly, the record shows that a rabbi who
advocated for plaintiff during his incarceration at MWCI once
alleged that plaintiff had bleeding lesions, but this allegation
is not mentioned in the complaint and is therefore not
considered. Finally, plaintiff’s deposition testimony suggests
that he may not have had his personal oxygen concentrator device
with him for the first few weeks at MWCI, but no such allegation
appears in the complaint.
                                 10
v. Burke, 449 F.3d 470, 484 (2d Cir. 2006)), as amended (Feb.

24, 2016).   Vicarious liability does not apply; rather, “each

Government-official defendant, through the official’s own

individual actions, [must] ha[ve] violated the Constitution” to

be held liable.   Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

An individual’s personal involvement can be established by

demonstrating “intentional participation in the conduct

constituting a violation of the victim’s rights by one who knew

of the facts rendering it illegal.”    Provost v. City of

Newburgh, 262 F.3d 146, 155 (2d Cir. 2001) (footnote marker

omitted).

     The Second Circuit recognizes several ways of establishing

personal involvement of supervisors:

     The personal involvement of a supervisory defendant may be
     shown by evidence that: (1) the defendant participated
     directly in the alleged constitutional violation, (2) the
     defendant, after being informed of the violation through a
     report or appeal, failed to remedy the wrong, (3) the
     defendant created a policy or custom under which
     unconstitutional practices occurred, or allowed the
     continuance of such a policy or custom, (4) the defendant
     was grossly negligent in supervising subordinates who
     committed the wrongful acts, or (5) the defendant exhibited
     deliberate indifference to the rights of [the plaintiff] by
     failing to act on information indicating that
     unconstitutional acts were occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). 8   “In

addition to satisfying one of these requirements, a plaintiff



8 The Supreme Court has since rejected the idea that “a
supervisor’s mere knowledge of his subordinate’s discriminatory
                                11
must also establish that the supervisor’s actions were the

proximate cause of the plaintiff’s constitutional deprivation.”

Raspardo, 770 F.3d at 116.

      The record does not support a finding of personal

involvement in the alleged deprivations of medical care as to

either Arnone or Murphy.    Arnone’s involvement in plaintiff’s

medical care was extremely limited.    Rabbi Menachem Katz, an

advocate for plaintiff, emailed Arnone on November 10, 2011 to

flag unspecified “issues with medical care.”    ECF No. 135-3 at

18.   Arnone responded the same day that he “had our director of

Medical Services look into the issue this afternoon and Mr[.]

Kramer will be receiving the medication he was using before

coming in.”   Id.   Plaintiff mailed a letter to Arnone dated

November 28, 2011, which mentioned problems including lack of

access to a neurologist or a wheelchair.    See ECF No. 135-2 at

66-67; ECF No. 135-3 at 32-33.    Deputy Commissioner James

Dzurenda responded to that letter on December 9, 2011.    See ECF




purpose amounts to the supervisor’s violating the Constitution.”
Iqbal, 556 U.S. at 677. The ruling has “engendered conflict
within our Circuit about the continuing vitality of the
supervisory liability test set forth in” Colon. Reynolds v.
Barrett, 685 F.3d 193, 206 n.14 (2d Cir. 2012). Nevertheless,
the Second Circuit has “not yet determined the contours of the
supervisory liability test” after Iqbal. Raspardo v. Carlone,
770 F.3d 97, 117 (2d Cir. 2014). It is not necessary for me to
resolve that question because all of plaintiff’s claims fail
against the supervisory defendants, Murphy and Arnone, even
under the Colon standard.
                                 12
No. 135-2 at 68; ECF No. 135-3 at 44.   On February 29, 2012,

plaintiff wrote a letter to Arnone alleging a lack of access to

a neurosurgeon.   ECF No. 135-3 at 46-49.   Specifically, he wrote

that his “case was continued for another month (which    means

another month still until I may be able to see my neurosurgeon

-- I still haven’t seen any neurosurgeon at all, and all I was

prescribed from the UConn neurologist I was referred to was a

prescription for the best Kosher pastrami sandwich in Hartford

-- on a UConn medical prescription pad script, no less).”     Id.

at 47.

     Arnone may not be held liable on this record.   The mere

receipt of a letter or grievance, or even the “decision not to

act on a letter received from an inmate[,] are insufficient to

establish personal involvement by a supervisor.”   Delee v.

Hannigan, 729 F. App’x 25, 32 (2d Cir. 2018) (citing Colon, 58

F.3d at 873-74); see also, e.g., Goris v. Breslin, 402 F. App’x

582, 584 (2d Cir. 2010) (summary judgment was appropriate where

defendant’s “personal involvement was limited to the receipt of

two letters from [plaintiff], which he promptly referred to

other individuals for investigation and response”); Mateo v.

Fischer, 682 F. Supp. 2d 423, 430 (S.D.N.Y. 2010) (collecting

cases).   Arnone referred the November 10 and 28, 2011

correspondence to appropriate subordinates, after which either



                                13
he or the subordinate responded. 9     There is no evidence in the

record that he acted on the February 2012 letter, but that alone

is insufficient to show personal involvement. 10    Delee, 729 F.

App’x at 32.

     Murphy’s involvement in plaintiff’s medical care was also

too limited to support a claim.      Plaintiff filed a grievance in

February 2012 alleging that when he went to the hospital

following the February 23 assault by Owens, Correction Officers

forced him to walk instead of letting him use wheelchair and

taunted him.   Murphy denied the grievance, writing that it could

not be substantiated.   ECF No. 135-3 at 1-3.

     “The district courts within this Circuit are divided

regarding whether review and denial of a grievance constitutes

personal involvement in the underlying alleged unconstitutional

act.”   Young v. Choinski, 15 F. Supp. 3d 172, 191 (D. Conn.




9 Additionally, plaintiff’s statement in his deposition that he
received “documents that were signed by Commissioner Arnone . .
. at least twice” is insufficient to create a triable issue of
fact. Pl. Dep., ECF No. 132-3, at 14; see also id. at 22. He
provides no detail about those documents, so there can be no
reasonable inference that they pertained to the subject matter
of this lawsuit or that they involved a constitutional
violation.
10 Furthermore, there is no evidence in the record that

plaintiff’s inability to access a neurosurgeon was an urgent
condition. The vague allegations in plaintiff’s letter,
including the reference to a prescription for a sandwich, could
not have put Arnone on notice that plaintiff was suffering a
“condition of urgency such as one that may produce death,
degeneration, or extreme pain.” Charles, 925 F.3d at 86.
                                  14
2014) (internal quotation marks omitted) (collecting cases).

“[D]enial of a grievance alone may be insufficient to establish

the ‘personal involvement’ of a supervisory official.”   Id.

However, if the defendant “failed to respond adequately upon

receiving notice of a violation that could be remedied, such as

an ‘ongoing’ violation, he may be held liable. In the absence of

an ongoing violation —- one that is capable of mitigation —-

[the defendant] cannot be held personally liable.”   Id. at 192-

93 (citations omitted).

      The record does not support the existence of an ongoing

violation here.   Plaintiff admitted in his deposition that the

medical ward had wheelchairs available.   See ECF No. 132-3 at

24.   As of November 30, 2011, there was an order in place for

plaintiff to be transported by wheelchair.   ECF No. 135-2 at 69.

The record shows only a few instances when plaintiff was

allegedly denied a wheelchair: on November 23, 2011; in the fall

of 2011, when he fell after being refused a wheelchair; and in

March 2012, when a nurse and official would not provide him with

a wheelchair.   See id. at 64, 67; ECF No. 135-3 at 4.   Assuming

these incidents could be shown by competent evidence, 11 they do

not establish an ongoing violation and there is no evidence that

any of them were brought to Murphy’s attention.   Furthermore, by


11As noted previously, plaintiff’s own written statements
concerning these matters are hearsay.
                                15
plaintiff’s own account, the November 23, 2011 wheelchair denial

went against Murphy’s orders, as plaintiff wrote that Murphy had

approved transportation in light of plaintiff’s medical

wheelchair profile.    ECF No. 135-2 at 64.   Murphy’s denial of

plaintiff’s February 2012 grievance does not provide sufficient

personal involvement for plaintiff to pursue a claim against

him. 12

      C.   Free Exercise of Religion

      Plaintiff alleges that Arnone and Murphy interfered with

his First Amendment right to freely exercise his religion. 13

Specifically, he alleges that his meal plan was not properly

Kosher and was implemented inappropriately; he was at times not

allowed to have certain religious garments, such as a yarmulke

and tzitzit; he was not allowed to have candles or a lamp for

religious celebrations; and he was not permitted to attend




12 Another of plaintiff’s advocates, Rabbi Weiss, emailed Murphy
on an unknown date to report that plaintiff’s attorney, Fredrick
Todd, told Weiss about various medical complaints from
plaintiff. ECF No. 135-1 at 37-38. This email represents
double hearsay and is inadmissible.
13 Defendants argue that plaintiff has abandoned his First

Amendment claim by providing an insufficient defense of the
claim in his opposition memorandum. The opposition memorandum,
while lacking in citations to case law, clearly manifests an
intention to pursue the claim. Therefore, I decline to find
that it has been abandoned. See Jackson v. Fed. Express, 766
F.3d 189, 196 (2d Cir. 2014).
                                 16
collective observances. 14    Arnone and Murphy argue that plaintiff

cannot prevail on his free exercise claim against them because

they were not personally involved in a constitutional violation.

I agree.

     “[A]lthough prisoners do not abandon their constitutional

rights at the prison door, lawful incarceration brings about the

necessary withdrawal or limitation of many privileges and

rights, a retraction justified by the considerations underlying

our penal system.”   Salahuddin v. Goord, 467 F.3d 263, 274 (2d

Cir. 2006) (internal quotation marks and alterations omitted)

(quoting O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987)).

To prevail on a free exercise claim requires a threshold showing

“that the disputed conduct substantially burdens [the

plaintiff’s] sincerely held religious beliefs.” 15    Id. at 274-75.

“The defendants then bear the relatively limited burden of

identifying the legitimate penological interests that justify

the impinging conduct.”      If they do so, the plaintiff must

demonstrate “that these articulated concerns were irrational.”




14 See Third Amended Complaint, ECF No. 58; Transcript of Jan. 7,
2019 Teleconference, ECF No. 112, at 27-28; Transcript of Dec.
12, 2018 Conference, ECF No. 113, at 3-8.
15 The Second Circuit has not yet determined whether the

substantial-burden test survives the Supreme Court’s decision in
Employment Division v. Smith. Holland v. Goord, 758 F.3d 215,
220 (2d Cir. 2014) (citing Emp’t Div. v. Smith, 494 U.S. 872,
887 (1990)). I need not address that question because
plaintiff’s claims fail for other reasons.
                                   17
Id. at 275 (internal alterations omitted) (quoting Ford v.

McGinnis, 352 F.3d 582, 595 (2d Cir. 2003)); see also Colliton

v. Gonzalez, No. 07 CIV. 02125 RJH, 2011 WL 1118621, at *3

(S.D.N.Y. Mar. 23, 2011) (describing the defendants’ “relatively

limited burden” as “merely one of articulation”).

     Thus, the key question is whether the challenged policy or

action, although infringing on a constitutional right, “is

reasonably related to legitimate penological interests.”

Salahuddin, 467 F.3d at 274 (quoting O’Lone, 482 U.S. at 349);

see also, e.g., Messina v. Mazzeo, 854 F. Supp. 116, 137

(E.D.N.Y. 1994) (applying this standard in the context of

pretrial detention).   To be reasonable, “the challenged

regulation or official action [must] ha[ve] a valid, rational

connection to a legitimate governmental objective.”   Salahuddin,

467 F.3d at 274 (footnote marker omitted) (citing Turner v.

Safley, 482 U.S. 78, 90-91 (1987)).   In making this assessment,

courts consider (1) “whether prisoners have alternative means of

exercising the burdened right”; (2) “the impact on guards,

inmates, and prison resources of accommodating the right”; and

(3) “the existence of alternative means of facilitating exercise

of the right that have only a de minimis adverse effect on valid

penological interests.”   Id. (citing Turner, 482 U.S. at 90-91).

     The record shows only a few communications to Arnone

related to First Amendment issues.    First, there is the November

                                18
28, 2011 letter from plaintiff to Arnone discussed above, which

included a passing mention of his requests for Kosher meals.

See ECF No. 135-2 at 66-67; ECF No. 135-3 at 32-33.    As noted,

Deputy Commissioner Dzurenda responded to that letter on

December 9.   See ECF No. 135-2 at 68; ECF No. 135-3 at 44.

Similarly, Arnone’s name appears in a December 15, 2011 email

from Rabbi Katz, but subsequent communications on that email

string were handled by Murphy.    See ECF No. 135-1 at 33-36; see

also id. at 44 (Murphy forwarded the email string to others,

removing Arnone).    Arnone was also one of a string of DOC

personnel copied on emails in March 2012 regarding Passover

meals, to which Murphy and Director of Legal Affairs Sandra

Sharr responded.    See id. at 50-51; ECF No. 135-2 at 5-11.

Sharr’s response was apparently prompted by emails and calls to

various DOC personnel, including communications to Arnone on

February 28 and March 6 and to Murphy on February 27 and March

2.   ECF No. 135-2 at 9-10.   Arnone delegated responsibility for

addressing each of these communications and cannot be held

personally responsible for subsequent violations.    See Goris,

402 F. App’x at 584; Burns v. Trombly, 624 F. Supp. 2d 185, 204–

05 (N.D.N.Y. 2008) (“Defendant Woods (a high-ranking official at

Upstate C.F.) had a right to refer Plaintiff’s complaint to his

subordinate officer . . . for investigation and report, and to

rely on that investigation and report.”).

                                 19
     On November 10, 2011, Arnone responded to an email from

Rabbi Katz, writing in relevant part that Kramer would “be

receiving a [K]osher meal starting tomorrow at the noon meal.

We are not ready to move forw[a]rd with the program we want to

institute but we can provide Kosher certified food to him until

we are ready to have a program in place.”   ECF No. 135-3 at 18.

Plaintiff does not dispute that he received the DOC’s Kosher

meal program, called “Common Fare,” but he does dispute that

Common Fare is in fact Kosher.   E.g., ECF No. 132-3 at 24.

Plaintiff argues that Arnone’s reference to “the program we want

to institute” is an admission that the existing Common Fare

program is not Kosher.

     Such a reading of the email is untenable.    The email states

that DOC will provide “Kosher certified food” to plaintiff.     Far

from an admission that Common Fare is not Kosher, the email

demonstrates Arnone’s view that Common Fare is Kosher.    The

November 10 email does not support personal liability on the

part of Arnone.

     Finally, plaintiff mailed a letter to Arnone dated February

29, 2012 in which he complained that he was being denied a

Kosher diet, that his yarmulke was confiscated, and that he was

not allowed to use his own tallit or tefillin and therefore was

left with no tallit and an old, non-Kosher set of tefillin

provided by DOC.   See ECF No. 135-3 at 48-49.   As noted above,

                                 20
the mere receipt of a letter cannot establish personal

involvement by a supervisor.    Delee, 729 F. App’x at 32 (citing

Colon, 58 F.3d at 873-74).    Additionally, Arnone provided a

declaration stating that he has no expertise in the Jewish

religion and therefore delegated such issues to the appropriate

personnel.   ECF No. 126-1 at 3.    Plaintiff has provided no

evidence to the contrary.

     For his claim against Murphy, plaintiff relies on

grievances he submitted to Murphy regarding meals he was given

in the medical unit.   He complained that the Common Fare diet

was not Kosher, his food was not being prepared using Kosher

principles, and at times his meals arrived frozen or unwrapped.

He also points to grievances related to religious clothing,

candles and lamps, access to grape juice for religious purposes,

and Passover meals, including special matzoh for Passover. 16

This evidence is insufficient to support a verdict against

Murphy for several reasons.

     First, plaintiff’s only admissible evidence regarding

whether his Common Fare meals were Kosher is his deposition

testimony.   He testified that Rabbi Robert Schectman, who was

then a DOC chaplain, originally told him that Common Fare meals




16Plaintiff’s grievances included other complaints related to
religion, but I address only those relevant to his articulated
claims.
                                   21
were Kosher, but that “by the end of [plaintiff’s] time [at

MWCI] . . . [Rabbi Schectman] admitted to [plaintiff] that”

Common Fare was not Kosher.    ECF No. 132-3 at 24.   Rabbi

Schectman also told plaintiff that the utensils used in the

preparation of his food were not Kosher, “which means that

everything the utensils touched were not [K]osher.”     Id. at 25.

Plaintiff further testified that an anonymous guard told him

that his microwave, which was supposed to be kept separate for

Kosher purposes, had been used to make bacon.    Id. at 24. 17

     However, there is no evidence in the record to suggest that

Murphy was aware of his subordinates’ admissions.     He relied on

his staff to handle plaintiff’s food-related concerns.     See

Murphy Dec., ECF No. 126-11 ¶¶ 59-83.    Specifically, he counted

on Rabbi Schectman to ensure that plaintiff’s food was Kosher

and on Deputy Warden Steven Frey to investigate plaintiff’s

complaints regarding his food.    Id. ¶¶ 64-67, 73.   Murphy was

not present at a meeting where DOC staff discussed how to

prepare plaintiff’s food.    Id. ¶ 69.   He knew that DOC purchased

a microwave oven “solely to be used for [plaintiff’s] Kosher

meals.”   Id. ¶ 71.   There is no evidence that plaintiff ever

complained to Murphy that the microwave had been used for bacon

or that the utensils were not Kosher.


17These statements are not hearsay because they were made by DOC
employees in the scope of employment. Fed. R. Evid. 801(d)(2).
                                 22
     Plaintiff and his advocates did complain to Murphy

repeatedly that his meals were not Kosher.       E.g., ECF No. 135-1

at 26 (complaint dated December 25, 2011).       But Rabbi Schectman

explicitly assured Murphy on December 29, 2011 that he had

“inspected the arrangements for preparing [K]osher food” and

that everything was appropriate, including “[t]he separateness

of the utensils used.”      Id. at 33.   Indeed, Rabbi Schectman

wrote to Murphy that he was “certain that [he] could document

and testify to [the food and the method of their preparation]

being [K]osher.”   Id.     Even if Rabbi Schectman told plaintiff

toward the end of his time at MWCI -– that is, in late 2012 --

that Common Fare is not Kosher, there is no evidence that such

information was ever passed on to Murphy.       Murphy cannot be

found to have the requisite knowledge to be held personally

liable on this claim. 18




18The merits of plaintiff’s complaints are also in doubt.
Courts in this District have routinely found the Common Fare
menu to comport with Kosher restrictions. See, e.g., Hayes v.
Bruno, 171 F. Supp. 3d 22, 34 (D. Conn. 2016); Wortham v. Lantz,
No. 3:10-CV-1127 (DJS), 2014 WL 4073201, at *4 (D. Conn. Aug.
13, 2014). In any event, Murphy and Arnone would likely be
entitled to qualified immunity even if they could be held
personally liable. E.g., Hayes v. Bruno, No. 3:14-CV-1203
(AWT), 2015 WL 13640503, at *3 (D. Conn. July 2, 2015) (“Absent
any cases holding that [C]ommon [F]are meals are not [K]osher,
and in light of evidence submitted in Thompson regarding meal
preparation in accordance with Jewish dietary law, the court
concludes that the defendants reasonably believed that they were
not violating the plaintiff’s constitutional rights.
Accordingly, the defendants are shielded by qualified immunity
                                   23
     Plaintiff also complained to Murphy on a few occasions that

he received meals that were still frozen or were unwrapped and

therefore not Kosher.    See ECF No. 135-1 at 17 (complaining

about instances of frozen meals on November 18 and December 5,

2011 and noting that the December 5 meal was also unwrapped);

id. at 19 (noting an unwrapped meal on December 6).      The issues

were addressed at meetings on December 8 and 20 that included

plaintiff, Deputy Warden Frey, Rabbi Schectman, and kitchen

supervisors.   Id. at 17, 19, 23.     When on one occasion

plaintiff’s Matzoh arrived wet and inedible, the issue was

resolved the same day.    See ECF No. 135-2 at 5; id. at 15.     As

previously noted, “[i]n the absence of an ongoing violation -—

one that is capable of mitigation —- [Murphy] cannot be held

personally liable.”   Young, 15 F. Supp. 3d at 192–93. 19

     At times, plaintiff’s advocates offered to sell or donate

Kosher and Kosher-for-Passover meals and items to DOC.       E.g.,

ECF No. 135-1 at 35 (email from Rabbi Katz on December 15,




as to any claims for damages.” (citing Thompson v. Lantz, No.
3:04-cv-2084 (AWT) (D. Conn. Mar. 28, 2011)).
19 Furthermore, there is no evidence in the record that these

incidents amounted to more than negligence on the part of DOC
staff. “But mere negligence is insufficient as a matter of law
to state a claim under section 1983.” Poe v. Leonard, 282 F.3d
123, 145 (2d Cir. 2002) (citing Davidson v. Cannon, 474 U.S.
344, 347–48 (1986)); Odom v. Dixion, No. 04-CV-889F, 2008 WL
466255, at *11 (W.D.N.Y. Feb. 15, 2008) (citing Poe and Davidson
in the First Amendment context).


                                 24
2011).   Moreover, plaintiff and his supporters complained that

he should be receiving grape juice for the Sabbath and that he

should be able to light candles on all eight nights of Hanukkah.

E.g., id.   Plaintiff also once complained to Murphy about not

being able to engage in collective worship.      See ECF No. 135-2

at 24 (referring to “praying in a minyan”).      Defendants have

explained that each of these requests was denied to protect

legitimate penological interests.    Specialty food items cannot

be donated or purchased because that might create the appearance

of special treatment, there would be no way to ensure that the

food was safe, contraband could be smuggled in through the food,

and permitting inmate requests for specialty items could strain

logistical and financial resources.    Grape juice gives rise to

safety concerns because inmates may try to brew it into wine,

which can pose health risks.   Individuals in the medical unit

are not permitted to leave to attend collective religious

services due to safety and security concerns regarding the

smuggling of medical items out of the unit. 20    Candles pose

obvious safety risks.




20In his deposition testimony, plaintiff states that he
witnessed Muslim inmates leave the medical unit to attend
collective services. He says that Rabbi Schectman told him that
he had been told that plaintiff could not leave. Nothing in
plaintiff’s testimony suggests that Murphy caused or even knew
about this discrepancy.
                                25
     Defendants have met their burden of coming forward with

legitimate penological reasons for the denial of plaintiff’s

requests, and plaintiff provides no evidence that these concerns

were irrational.   Officials in the defendants’ positions could

reasonably believe that DOC’s policies were related to

legitimate penological interests.    See, e.g., Salahuddin, 467

F.3d at 277 (noting that other inmates’ safety is a legitimate

penological interest); Benjamin v. Coughlin, 905 F.2d 571, 579

(2d Cir. 1990) (“[L]egitimate security interests have been

raised by the prison authorities, who must be accorded great

deference in these matters. . . . [Moreover, c]ourts . . . are

reluctant to grant dietary requests where the cost is

prohibitive or the accommodation is administratively

unfeasible.” (citations omitted)); Kahane v. Carlson, 527 F.2d

492, 495 (2d Cir. 1975) (holding that the First Amendment

prevents prison authorities from “unnecessarily” burdening the

plaintiff’s “observance of his dietary obligations,” but noting

that “[p]rison authorities have reasonable discretion in

selecting the means by which prisoners’ rights are effectuated”

and that the details of the methods used “are best left to the

prison’s management which can provide from the food supplies

available within budgetary limitations”); Henry v. Schriro, No.

10 CIV. 7573 SAS, 2011 WL 3370394, at *2 (S.D.N.Y. Aug. 2, 2011)

(finding that reducing perceptions of favoritism is a legitimate

                                26
penological interest); Vega v. Lantz, No. 3:04-CV-1215 (DFM),

2009 WL 3157586, at *6 (D. Conn. Sept. 25, 2009) (same), amended

on other grounds on reconsideration, No. 3:04-CV-1215 (DFM),

2012 WL 5831202 (D. Conn. Nov. 16, 2012).

     Plaintiff also complained to Murphy that his yarmulke had

been confiscated twice and that he had been forced to remove his

tzitzit before court in November 2011.      See ECF No. 135-2 at 16;

see also id. at 27, 29.    He mentioned the yarmulke issue only in

passing and provided no further details; in any event, there is

no evidence of any ongoing violation that Murphy could have

prevented.   Murphy investigated the tzitzit incident and found

that the Correction Officers who had removed the garment were

acting on a memorandum posted by another prison official

specifying which types of clothing could be worn on a court

trip.   Id. at 27.   The issue was corrected: plaintiff

acknowledged in his deposition that after that incident, he was

allowed to wear the item. 21   ECF No. 132-3 at 22.

     Finally, plaintiff complained that he needed a Kosher lamp

for Rosh Hashanah.    ECF No. 135-2 at 36.    However, he did not

request it far enough in advance.      Ultimately, his request to




21Plaintiff also asserted at his deposition that it took a month
or two to get the tzitzit in the first place and that he went
without the yarmulke for as long as a week or two when it was
confiscated. However, there is no evidence that these concerns
were articulated to Murphy.
                                  27
purchase the lamp was approved.    See ECF No. 135-2 at 39; id. at

48.   Again, there was no ongoing violation.

        a. ADA and Rehabilitation Act

      Plaintiff alleges that the State failed to reasonably

accommodate his disabilities by not providing adequate medical

care or necessary medical equipment and by denying him access to

the library facilities and outdoor recreation area, in violation

of his rights under the ADA and Rehabilitation Act. 22   See 29

U.S.C. § 794(a) (Rehabilitation Act); 42 U.S.C. § 12132 (ADA).

Both statutes “prohibit discrimination against qualified

disabled individuals by requiring that they receive ‘reasonable

accommodations’ that permit them to have access to and take a

meaningful part in public services and public accommodations.”

Powell v. Nat’l Bd. of Med. Exam’rs, 364 F.3d 79, 85 (2d Cir.),

opinion corrected, 511 F.3d 238 (2d Cir. 2004).   “[T]o establish

a prima facie violation under these Acts, [plaintiff] must

demonstrate (1) that [he] is a ‘qualified individual’ with a

disability; (2) that the defendants are subject to one of the

Acts; and (3) that [he] was ‘denied the opportunity to




22Though there are “subtle differences” between the ADA and
Rehabilitation Act, the standards governing the two statutes are
generally the same. Henrietta D. v. Bloomberg, 331 F.3d 261,
272 (2d Cir. 2003) (quoting Henrietta D. v. Giuliani, 119 F.
Supp. 2d 181, 206 (E.D.N.Y. 2000)). Thus, “unless one of those
subtle distinctions is pertinent . . . , [courts] treat claims
under the two statutes identically.” Id.
                                  28
participate in or benefit from defendants’ services, programs,

or activities, or [was] otherwise discriminated against by

defendants, by reason of [his] disabilit[y].’”    Id. (quoting

Henrietta D., 331 F.3d at 272).    Defendants challenge only

plaintiff’s ability to satisfy the third prong. 23

     Plaintiff may demonstrate discrimination based on disparate

treatment or failure to make reasonable accommodations.

Henrietta D., 331 F.3d at 275-76 (citing Dunlap v. Ass’n of Bay

Area Gov’ts, 996 F. Supp. 962, 965 (N.D. Cal. 1998)).

Plaintiff’s complaint is framed under the latter theory, so the

issue is whether he “could achieve meaningful access, and not

whether the access [he] had (absent a remedy) was less

meaningful than what was enjoyed by others.”    Id. at 275.




23Defendants also argue that they are entitled to sovereign
immunity under the ADA. However, they oversimplify the analysis
required to determine whether sovereign immunity applies in an
ADA case. The Supreme Court has held that in such cases, courts
must determine, “on a claim-by-claim basis, (1) which aspects of
the State’s alleged conduct violated Title II [of the ADA]; (2)
to what extent such misconduct also violated the Fourteenth
Amendment; and (3) insofar as such misconduct violated Title II
but did not violate the Fourteenth Amendment, whether Congress’s
purported abrogation of sovereign immunity as to that class of
conduct is nevertheless valid.” United States v. Georgia, 546
U.S. 151, 159 (2006). Additionally, many courts in this Circuit
have held that claims under the Rehabilitation Act are not
barred by sovereign immunity. See Stiegman v. N.Y. State Office
of Info. Tech. Servs., No. 1:19-CV-18 (GTS/CFH), 2019 WL
1762900, at *6 (N.D.N.Y. Apr. 22, 2019) (collecting cases);
Pierce v. Semple, No. 3:18-CV-1858 (KAD), 2018 WL 6173719, at *3
(D. Conn. Nov. 26, 2018) (same). I need not decide these issues
because I find that plaintiff’s claims fail for other reasons.
                                  29
Plaintiff still “must demonstrate that a denial of benefits

occurred ‘because of the disability.’”    Andino v. Fischer, 698

F. Supp. 2d 362, 379 (S.D.N.Y. 2010) (quoting Henrietta D., 331

F.3d at 278).   “In other words, there must be something

different about the way the plaintiff is treated ‘by reason of .

. . disability.’”    Henrietta D., 331 F.3d at 276 (quoting 42

U.S.C. § 12132).

     The Second Circuit has held that in cases involving

reasonable accommodations in the prison context, courts should

employ “the well-established ADA and RA burden shifting

framework.”   Wright v. N.Y. State Dep’t of Corr., 831 F.3d 64,

76 (2d Cir. 2016).    Under that framework,

     the plaintiff bears the initial burdens of both production
     and persuasion as to the existence of an accommodation that
     is facially reasonable. The burden of persuasion then
     shifts to the defendant to rebut the reasonableness of the
     proposed accommodation. This burden of non-persuasion is
     in essence equivalent to the burden of showing, as an
     affirmative defense, that the proposed accommodation would
     cause the defendant to suffer an undue hardship.

Id. (internal quotations marks and alterations omitted)

(citations omitted).    “[A] reasonable accommodation need not be

perfect or the one most strongly preferred by the plaintiff, but

it still must be effective.”    Id. at 72 (internal quotations

marks and alterations omitted); see also McElwee v. County of

Orange, 700 F.3d 635, 641 (2d Cir. 2012) (“Although a public

entity must make ‘reasonable accommodations,’ it does not have


                                 30
to provide a disabled individual with every accommodation he

requests or the accommodation of his choice.”).      The

reasonableness inquiry is “fact-specific,” and “[a] defendant is

entitled to summary judgment only if the undisputed record

reveals that the plaintiff was accorded a plainly reasonable

accommodation.”   Wright, 831 F.3d at 72–73 (internal quotation

marks and alterations omitted).    Courts must be “sensitive to

the fact that prisons are unique environments with heightened

security and safety concerns.”    Id. at 75.    Nevertheless,

“because the ADA and RA unmistakably apply to State prisons and

prisoners, [DOC] is statutorily required to ensure that all of

their inmates, including [plaintiff], have the opportunity

effectively to access the services and programs [DOC] provides.”

Id.   “Title II of the ADA, therefore, requires that once a

disabled prisoner requests a non-frivolous accommodation, the

accommodation should not be denied without an individualized

inquiry into its reasonableness.”      Id. at 78.

      On the record here, considering only admissible evidence

and drawing all permissible inferences in plaintiff’s favor,

plaintiff cannot satisfy his initial burden to show “the

existence of an accommodation that is facially reasonable.”      Id.

at 76.   There are two reasons for this.     First, the complaint

alleges that plaintiff was denied reasonable accommodations for

“medical care and necessary medical equipment in conformance

                                  31
with ADA requirements.”   Third Amended Compl., ECF No. 58 ¶ 9.

But it does not specify how plaintiff’s medical care was

deficient under the ADA or Rehabilitation Act, nor does it

articulate what reasonable accommodations plaintiff should have

been provided.   Plaintiff has thus not satisfied his initial

burden under Wright.   831 F.3d at 76.   Plaintiff’s submissions

in opposition to the motion for summary judgment make no attempt

to defend this claim under the ADA and Rehabilitation Act; he

focuses instead on the personal involvement of the individual

defendants, a question under § 1983 that does not apply to the

claim under the ADA and Rehabilitation Act.

     Second, plaintiff alleges that he received insufficient

access to the library and to outdoor recreation.    Both are

considered programs, services, and activities to which disabled

detainees must be given meaningful access.    See id. at 73.   As

noted above, defendants argue that individuals in the medical

unit are not allowed to leave the unit due to safety and

security concerns.   In his deposition, plaintiff testified that

Murphy told him he could not go to the library because DOC did

not want him to use the stairs and there was no elevator in the

building -- but he later learned there was an elevator.




                                32
Additionally, he stated that other inmates from his pretrial

medical unit were allowed to go to the library. 24

     It is undisputed that inmates in the medical unit had

access to in-unit books and a typewriter and could request

delivery of books from the library.    Similarly, there is no

dispute that inmates in the medical unit were given recreation

time indoors, during which they were often able to leave their

rooms and attend activities in the common room.      These are

plainly reasonable accommodations that balance the need for

safety against the need for inmates to have social and

recreational time.   See Parks v. Blanchette, 144 F. Supp. 3d

282, 340 (D. Conn. 2015) (“Statutory rights applicable to the

nation’s general population must be considered in light of

effective prison administration.     In evaluating whether a given

modification is reasonable in the prison context, the Court must

take into account the legitimate interests of prison

administrators in maintaining security and order and operating

an institution in a manageable fashion.” (internal quotation

marks, alterations, and citations omitted)).    Plaintiff has not




24This testimony does not create a triable issue of fact. If
the inmates who were permitted to leave the unit had
disabilities similar to plaintiff’s, then DOC’s denials of
plaintiff’s access to the library and outdoor recreation cannot
have been “by reason of” plaintiff’s disability. If the other
inmates were not disabled, then it is a question of whether
plaintiff was reasonably accommodated, which I analyze below.
                                33
suggested any other reasonable accommodations that he should

have received.   Cf. Colon v. N.Y. State Dep’t of Corr. & Cmty.

Supervision, No. 15 CIV. 7432 (NSR), 2017 WL 4157372, at *7

(S.D.N.Y. Sept. 15, 2017) (dismissing ADA and Rehabilitation Act

claims because the plaintiff “failed to allege why the

accommodation he seeks is more reasonable for blind prisoners -—

and legally required —- when compared with the accommodations he

already received”).   Plaintiff has not met his prima facie

burden to establish an ADA or Rehabilitation Act claim.

     Plaintiff’s claim appears to be more in the nature of a

challenge to the conditions of confinement than one brought

under the ADA or Rehabilitation Act.   The record does not show

that plaintiff requested any “reasonable accommodations” to

provide meaningful access to the library or recreation to him as

a disabled individual.   This case is not, therefore, akin to one

like Walker v. City of New York, where the “[p]laintiff

repeatedly requested, and was denied, reasonable accommodations

for visually impaired persons to access the law library.”     367

F. Supp. 3d 39, 54 (S.D.N.Y. 2019); see also, e.g., Owens v.

Chester County, No. CIV. A. 97-1344, 2000 WL 116069, at *10

(E.D. Pa. Jan. 31, 2000) (allowing ADA claim to proceed against

County where the plaintiff alleged that prison officials “denied

him the use of his crutches or a wheelchair,” preventing him

from accessing the library or “participating in the yard

                                34
activities”).     Rather, the evidence in this case reveals that

plaintiff’s complaints were directed at the restrictions on his

ability to go to the library in person or attend outdoor

recreation.   In other words, his protest was against DOC’s

policies in the medical unit.     A conditions-of-confinement claim

is properly brought under the Fourteenth Amendment, not the ADA

and Rehabilitation Act.     See Darnell, 849 F.3d at 29.   Perhaps

in recognition of this, plaintiff seeks in his opposition to

defendants’ motion to reframe the claim as a constitutional one

brought against Murphy.     See ECF No. 132 at 7.   As noted,

however, plaintiff may not bring new claims at this stage

without seeking permission to do so, which he has not done.      See

Greenidge, 446 F.3d at 361. 25

III. Conclusion

     Accordingly, defendants’ motion for summary judgment is

granted.   The Clerk may enter judgment and close the file.


25Arnone and Murphy argue that they are entitled to qualified
immunity. Even when a plaintiff can establish that a defendant
was personally involved in a constitutional violation, a § 1983
claim must be dismissed if qualified immunity applies.
Officials “are entitled to qualified immunity under § 1983
unless (1) they violated a federal statutory or constitutional
right, and (2) the unlawfulness of their conduct was ‘clearly
established at the time.’” District of Columbia v. Wesby, 138
S. Ct. 577, 589 (2018) (quoting Reichle v. Howards, 566 U.S.
658, 664 (2012)). Under this standard, Arnone and Murphy are
likely entitled to qualified immunity but because the plaintiff
cannot prove that they were personally involved in a violation,
I do not reach the issue of qualified immunity.


                                  35
So ordered this 30th day of September 2019.



                              ___/s/ RNC_____________
                              Robert N. Chatigny
                         United States District Judge




                          36
